Citation Nr: 0633392	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  98-14 377A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to an increased evaluation for bilateral pes 
planus with hallux valgus status post surgery, currently 
evaluated as 30 percent disabling.

2. Entitlement to an increased evaluation for duodenal ulcer, 
currently evaluated as 20 percent disabling.

3. Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel

INTRODUCTION

The veteran had active military service from December 1950 to 
July 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

This case was previously before the Board and, in August 2002 
and December 2003, it was remanded to the RO for further 
development.  The case has since been returned to the Board 
and is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran's service-connected bilateral pes planus with 
hallux valgus has been manifested by complaints of foot pain 
on standing and on movement and pronounced pronation; there 
is no showing of extreme tenderness of the plantar surfaces 
of the feet, marked inward displacement, or severe spasm of 
the tendo achillis, on manipulation.

2.  The veteran's duodenal ulcer is no more than moderate in 
degree.

2.  Service connection is in effect for bilateral pes planus 
with hallux valgus, rated 30 percent disabling and duodenal 
ulcer, rated 20 percent disabling. The veteran has no other 
service-connected disabilities.

3.  The veteran has a 10th grade education and last worked in 
1985 as a self employed barber. 

4.  The competent and probative evidence does not show that 
the veteran's service-connected pes planus and duodenal ulcer 
are of sufficient severity as to prevent him from securing or 
following a substantially gainful occupation.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral pes planus and plantar fasciitis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.57 and Part 4, Diagnostic Code 5276 (2006).

2.  The criteria for a rating in excess of 20 percent for a 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, and Part 4, Diagnostic 
Code 7305 (2006).

3.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2001, January 2004, 
and March 2005; a rating decision in February 1997; a 
statement of the case in July 1998; and supplemental 
statements of the case in March 1999, January 2002, December 
2004, and September 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2005 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained multiple medical examinations 
in relation to these claims.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

Background

The veteran's service medical records show evaluation and 
treatment for a duodenal ulcer and pes planus.  In April 1951 
he had complaints of swelling in his feet.  A physical 
examination noted, on the dorsum of each foot, lesions over 
the insteps.  Third degree pes planus with eversion was 
diagnosed.  He was hospitalized beginning in May 1952 and 
placed on a progressive ulcer diet due to a recurrence of a 
duodenal ulcer noted to have existed prior to service.

Service connection for a duodenal ulcer, rated 10 percent 
disabling, was established by a RO rating action dated in 
February 1954.  Service connection for pes planus with hallux 
valgus, rated 10 percent disabling, was established by a RO 
rating action dated in February 1965.  Subsequent rating 
actions increased the disability evaluations for both of 
these disorders and they are currently rated by the RO as 30 
percent and 20 percent disabling, respectively.

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of reports of VA outpatient treatment 
records compiled between August 1994 and December 2005, and 
VA examinations conducted in January 1995, March 1996, 
December 1997, March 2004, and May 2005.  For the purpose of 
reviewing the medical history of the veteran's service-
connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the Board has 
also reviewed medical evidence developed in connection with 
prior claims, such as the veteran's service medical records.  
The Board has also reviewed documents developed throughout 
this appeal, such as statements submitted by the veteran in 
support of his claim and informal briefs received from the 
veteran's representative.  

Analysis

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

Increased evaluation for bilateral pes planus with hallux 
valgus status post surgery

The veteran's bilateral foot disorder is evaluated by the RO 
as 30 percent disabling under Diagnostic Code 5276 of VA's 
Schedule for Rating Disabilities (Rating schedule) based on a 
finding that the veteran has symptoms compatible to severe 
pes planus.

As for pertinent VA rating criteria, 38 C.F.R. § 4.71a, 
Diagnostic Code 5276 evaluates acquired flatfoot. Diagnostic 
Code 5276 provides for a noncompensable rating where symptoms 
are mild and relieved by a built-up shoe or arch support.  A 
10 percent rating is assigned where flatfoot is moderate, 
with weight-bearing line over or medial to the great toe, 
inward bowing of the tendo Achilles, pain on manipulation and 
use of the feet, either bilateral or unilateral.  For severe 
flatfoot with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, 20 and 30 percent ratings (unilateral and 
bilateral, respectively) are assigned.  For pronounced 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliance, 30 and 50 percent ratings 
(unilateral and bilateral, respectively) are assigned.

In evaluating an acquired flat foot disability, it is to be 
remembered that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature.  The 
attention should be given to anatomical changes, as compared 
to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise. In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction. Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  38 C.F.R. § 4.57.

Additionally, when evaluating musculoskeletal disabilities, 
VA may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which the veteran 
experiences functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups and/or with 
repeated use), where those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2005); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The veteran's service-connected bilateral pes planus with 
hallux valgus post surgery has been evaluated as 30 percent 
disabling since February 1987.  The veteran filed a claim for 
an increased evaluation in November 1996, arguing that his 
condition has worsened.  Since that claim, VA examinations 
were conducted in December 1997 and March 2004.  The VA 
examination in December 1997 noted the veteran's complaint of 
painful feet on standing and on movement. Examination of the 
feet found that they were similar in appearance with 
pronounced pronation and loss of the usual concavity of the 
medial longitudinal arch.  The VA examination in March 2004 
noted that the veteran had bilateral bulging and depression 
of both the longitudinal and transverse arches in static 
stance. There were no findings on either examination of 
extreme tenderness of the plantar surfaces of the feet, 
marked inward displacement, or severe spasm of the tendo 
Achilles on manipulation.

Under these circumstances, the Board finds that the symptoms 
associated with the veteran's bilateral pes planus are 
consistent with the 30 percent evaluation assigned for that 
condition, and that the record presents no basis for 
assigning the next higher, 50 percent, schedular rating under 
Diagnostic 5276.

The Board also points out that a higher rating is not 
warranted solely on the basis of the veteran's pain.  As 
noted above, the primary manifestation of the veteran's 
disability is pain in his feet on movement and standing, 
i.e., functional use.  However, evaluation under Diagnostic 
Code 5276 contemplates pain on manipulation and use of the 
feet.  Hence, no higher evaluation is assignable on this 
basis.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2005); DeLuca, 8 
Vet. App. at 204-7.  In this case, the effects of functional 
loss due to pain are the foundations of the currently 
assigned 30 percent rating.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Increased evaluation for duodenal ulcer

The veteran's duodenal ulcer is evaluated by the RO as 20 
percent disabling under Diagnostic Code 7305 of VA's Schedule 
for Rating Disabilities (Rating schedule) based on a finding 
that the veteran has symptoms compatible to moderate duodenal 
ulcer.

To assign a rating beyond the currently assigned 20 percent 
for a duodenal ulcer, the evidence must show duodenal ulcer 
which is moderately severe; less than severe symptoms but 
with impairment of health manifested by anemia and weight 
loss, or with recurrent incapacitating episodes averaging 10 
days or more in duration at least four or more times a year.  
38 C.F.R. § 4.114, Diagnostic Code 7305.

While the veteran has complaints of episodes of pain, the 
evidence does not show that he meets the criteria for a 40 
percent rating, that is, manifestations that are moderately 
severe.  The Board has reviewed the VA outpatient treatment 
records dated from the 1990's to 2005 as well VA examination 
reports in December 1997 and March 2004, and the records do 
not support the veteran's contentions.  For example, on VA 
examination in December 1997, the veteran reported a history 
of a remote duodenal ulcer and a past history of pain 
consistent with such an ulcer.  His ulcer was diagnosed by 
history only and as treated and healed.  On VA examination in 
May 2005, while he reported having pain that "comes and 
goes," he stated that it was relieved to a degree with 
medication.  He also reported vomiting but could not tell his 
examiner how much or how often this occurs.  He only stated 
"sometimes." The record does not reflect that the veteran 
has incapacitating episodes of 10 days or more four on more 
times a year due to a duodenal ulcer.  His weight was noted 
to be stable at 204 pounds and he was described as a heavy 
set individual.  VA outpatient treatment records show that he 
weighed 198 pounds in June 2000.

In September 2001, a VA consultation note shows that the 
veteran denied weight loss, as well as melena.  Further it 
was noted by a VA physician who reviewed the veteran's claims 
file in April 2004 that there was no evidence in the medical 
records that the veteran was having any ongoing symptoms or 
problems attributable to his history of chronic duodenal 
ulcer.  A blood study during his most recent VA examination 
in May 2005 found no signs of anemia.  That examination was 
also negative for findings of hematemesis or melena.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
The record does not show that this disability is manifested 
by moderately severe symptoms.  There is no evidence to show 
anemia, weight loss, or recurrent incapacitating episodes 
average 10 days or more in duration at least four times a 
year.  Because the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application and the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1991).

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Because the veteran's only service-connected disabilities, 
pes planus with hallux valgus and duodenal ulcer, are rated 
as 30 percent and 20 percent disabling respectively, the 
schedular criteria for assignment of a total disability 
rating based on individual unemployability are not met.  38 
C.F.R. § 4.16(a).  In this regard, the Board has carefully 
examined all the evidence of record and finds that the 
veteran's current disability rating is properly assigned, as 
set out in detail in the above discussion.

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. § 4.16(a), a claim for a total 
disability rating based upon individual unemployability 
presupposes that the rating for the [service-connected] 
condition is less than 100 percent and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating 
does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  It is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  A finding 
of total disability is appropriate "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration of cases in which veterans who are unemployable 
due to service-connected disabilities but who do not meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellant's service-connected disability is sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Assignment of a 
TDIU evaluation requires that the record reflect some factor 
that "takes the claimant's case outside the norm" of any 
other veteran rated at the same level.  The question is 
whether the veteran is capable of performing the physical and 
mental tasks required of employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).

In this case, the record indicates that the veteran has a 
10th grade education and last worked in 1985 as a self 
employed barber.  

Although the veteran essentially contends that he is unable 
to work because of his service-connected disabilities, the 
medical evidence in its entirety does not support this 
contention.  When examined in March 2004, the veteran's VA 
examining podiatrist, while noting that the veteran's 
service-connected bilateral pes planus would significantly 
impair his ability to maintain employment, did not preclude 
the veteran's ability to perform all employment especially 
that of a sedentary nature. While the veteran stated on VA 
examination in May 2005 that the main reason that he was not 
currently working was due to an inability to stand for long 
periods of time on his feet, the record contains no opinion 
by a qualified professional that the veteran is precluded 
from all forms of employment by reason of his service-
connected disabilities.  The veteran's VA examiner in May 
2005 stated that the veteran's ulcer symptoms would not be a 
factor in keeping the veteran from working.

In sum, the evidence indicates that the veteran might have 
difficulty in jobs requiring prolonged physical activities 
such as standing or walking.  Nevertheless, he is 
demonstrably capable of performing to some extent the 
physical activities necessary for gainful employment.  To the 
extent to which he is limited by his service-connected 
disability, such limitations are contemplated in and 
compensated by the disability ratings currently assigned for 
his conditions.  The preponderance of the evidence is against 
the claim.  There is no doubt to be resolved and a total 
disability rating for compensation purposes based on 
individual unemployability must be denied.




ORDER

An increased evaluation for bilateral pes planus with hallux 
valgus status post surgery, currently evaluated as 30 percent 
disabling, is denied.

An increased evaluation for duodenal ulcer, currently 
evaluated as 20 percent disabling, is denied.

A TDIU is denied.




____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


